DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 8, 15 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the series of steps for recommending a watermark to be added to something, which is a fundamental human practice and thus grouped as a certain method of organizing human interactions. This judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations only store and retrieve information in memory, and that these are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “acquisition unit”, “purpose identification unit”, “watermark recommendation unit”, in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim limitations ““acquisition unit”, “purpose identification unit”, “watermark recommendation unit”” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is but cursory mention of computer type hardware and discussion of human user interactions with same without description of how those user interactions are captured by hardware and software much beyond do it with a computer hand waving.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, 15 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 108664774 to Huarong et al.




Regarding claim 1. Huarong discloses a method for recommending a watermark for an electronic terminal (Abstract), the method comprising: 
acquiring a to-be-sent resource (“obtaining an information reading request sent by a client”, Abstract); 
identifying a purpose of the to-be-sent resource (“according to the information reading request, determining corresponding information”, Abstract); and 
recommending, based on the identified purpose, a watermark to be added to the to-be-sent resource (“if the corresponding information includes secret-involved information, sending a watermark generation request to a watermark generation server”, Abstract).Regarding claim 2. Huarong discloses wherein at least one of: 
the acquiring of the to-be-sent resource includes acquiring a preset type of to-be-sent resource (“if the corresponding information includes secret-involved information, sending a watermark generation request to a watermark generation server”, Abstract); 
the identifying of the purpose of the to-be-sent resource includes identifying the purpose of the to-be-sent resource according to at least one of a sending scenario of the to-be-sent resource, information of a receiving object of the to-be-sent resource, or attribute information of the to-be-sent resource, the recommended watermark is used to (“Identify the file type of the corresponding information; If the corresponding information is an encrypted file, the corresponding information includes the confidential information. As a preferred implementation manner of the present application, verifying whether the corresponding information includes the confidential information specifically includes: Detecting keywords in the corresponding information; If a keyword representing confidential information appears, the corresponding information includes confidential information.” paragraph [11-12]); 
the recommended watermark is used to indicate the ownership of copyright of the to-be-sent resource; the recommended watermark is a digital signature; or the method further comprises sending a resource added with the recommended watermark (“thereby ensuring protection of the confidential information. It is safe, realizes anti-counterfeiting and traceability, protects copyright”, paragraph [22]).Regarding claim 3. Huarong discloses wherein at least one of: the sending scenario comprises at least one of: 
an issuer of an application for sending the to-be-sent resource, a service of the issuer, identification information of the application, a current display content in a user interface for sending the to-be-sent resource, or a context content not currently displayed in the user interface (“Obtaining an information read request sent by the client”, paragraph [5]); 
the information of the receiving object comprises at least one of attribute information of the object for receiving the to-be-sent resource, or a content of a (“the method for generating a watermark in time includes acquiring an IP address, a device name, and/or account information of a client”, paragraph [18]); 
the attribute information of the to-be-sent resource comprises at least one of a label of the to-be-sent resource, a remark of the to-be-sent resource, a name of the to-be-sent resource, or a content of the to-be-sent resource, or the preset type includes at least one of a privacy resource or a preset type of certificate image (“If a keyword representing confidential information appears, the corresponding information includes confidential information”, paragraph [15]).Regarding claim 4. Huarong discloses wherein the object for receiving the to-be-sent resource comprises at least one of a contact, a website, an official account, or a platform (“the method for generating a watermark in time includes acquiring an IP address, a device name, and/or account information of a client”, paragraph [18]).Regarding claim 5. Huarong discloses wherein the sending of the resource added with the recommended watermark comprises sending a resource added with a watermark selected by a user from the recommended watermarks (“All the file names or summary contents of the corresponding information are sent to the client, and the user selects one or more of them to send the selected feedback result to the device that generates the watermark in time through the client”, paragraph [32]).Regarding claim 6. Huarong discloses wherein at least one of: 
(“The invention provides a method, a device, a storage medium and a system for generating a watermark in time, and only for adding a watermark in a confidential area before the user reads, thereby ensuring protection of the confidential information. It is safe, realizes anti-counterfeiting and traceability, protects copyright, and allows users to read content outside the confidential area more comfortably, enhances user experience, and enhances the practicability of the present invention”, paragraph [22]), 
or the method further comprises recommending a watermark added to the to-be-sent resource according to a user's habit of adding a watermark (“Further, if the device that generates the watermark in time receives the information read request, if more than one corresponding information associated with the information read request is retrieved in the library, the device that generates the watermark in time may All the file names or summary contents of the corresponding information are sent to the client, and the user selects one or more of them to send”, paragraph [32]).Regarding claim 7. Huarong discloses wherein the identifying of the purpose of the to-be-sent resource comprises: acquiring a content of a watermark added to a resource (“the file type identifying the corresponding information is used to verify whether the corresponding information includes the confidential information; if the corresponding information is an encrypted file, the corresponding information includes the confidential information”, paragraph [36]).Regarding claim 8. Huarong discloses a device for recommending a watermark for an electronic terminal, the device comprising: 
at least one processor including an acquisition unit (“the present invention includes the input device 41, the processor 42, the memory 43, and the output device 44, and the processor 42 inputs. The device 41, the output device 44 and the memory 43 are interconnected by a communication bus 40 for storing a computer program, the computer program comprising program instructions, the processor 42 being configured to invoke the program instructions; further The processor 42 is configured to invoke the program instructions to perform the method of generating a watermark in time”, paragraph [48]), 
a purpose identification unit and a watermark recommendation unit, wherein the acquisition unit is configured to acquire a to-be-sent resource, wherein the purpose identification unit is configured to identify a purpose of the to-be-sent resource, and wherein the watermark recommendation unit is configured to recommend, based on the identified purpose, a watermark to be added to the to-be-sent resource (“Identify the file type of the corresponding information; If the corresponding information is an encrypted file, the corresponding information includes the confidential information. As a preferred implementation manner of the present application, verifying whether the corresponding information includes the confidential information specifically includes: Detecting keywords in the corresponding information; If a keyword representing confidential information appears, the corresponding information includes confidential information.” paragraph [11-12]).Regarding claim 9. Huarong discloses wherein at least one of: 
the acquisition unit is further configured to acquire a preset type of to-be-sent resource (“S202. Acquire an information read request sent by the client, and determine corresponding information according to the information read request”, paragraph [43],  “S205. Receive watermark information generated by the watermark generation server, add the watermark information to the secret area of the corresponding information, and send the corresponding information with the watermark to the client”, paragraph [46]); the purpose identification unit is further configured to identify the purpose of the to-be-sent resource according to at least one of a sending scenario of the to-be-sent resource, information of a receiving object of the to-be-sent resource, or attribute information of the to-be-sent resource (“the method further includes: acquiring various information of the client, and the device for generating the watermark by using the foregoing information can accurately locate which information request is sent by the client. , to provide a basis for the traceability of information flow. And the verification whether the corresponding information includes the confidential information may include: 1. using a file type identifying the corresponding information, verifying whether the corresponding information includes a confidential letter; 2. adopting a key in detecting the corresponding information. Word, verifying whether the corresponding information includes confidential information”, paragraph [47]); the recommended watermark is further configured to define that the to-be-sent resource is only used for identified purpose; the recommended watermark is further configured to indicate the ownership of copyright of the to-be-sent resource (“The invention provides a method, a device, a storage medium and a system for generating a watermark in time, and only for adding a watermark in a confidential area before the user reads, thereby ensuring protection of the confidential information. It is safe, realizes anti-counterfeiting and traceability, protects copyright”, paragraph [22]); the recommended watermark includes a digital signature; or the at least one processor further includes a sending unit (output device 44) configured to send a resource added with the recommended watermark (“As shown in FIG. 3, the apparatus for generating a watermark in time according to the third embodiment of the present invention includes the input device 41, the processor 42, the memory 43, and the output device 44, and the processor 42 inputs. The device 41, the output device 44 and the memory 43 are interconnected by a communication bus 40 for storing a computer program, the computer program comprising program instructions, the processor 42 being configured to invoke the program instructions; further The processor 42 is configured to invoke the program instructions to perform the method of generating a watermark in time.”, paragraph [48]).
the sending scenario includes at least one of an issuer of an application for sending the to-be-sent resource, a service of the issuer, identification information of the application, a current display content in a user interface for sending the to-be-sent resource, or a context content not currently displayed in the user interface; the information of the receiving object includes at least one of attribute information of the object for receiving the to-be-sent resource, or a content of a historical communication record with the object; the attribute information of the to-be-sent resource includes at least one of a label of the to-be-sent resource, a remark of the to-be-sent resource, a name of the to-be-sent resource, or a content of the to-be-sent resource (“the method for generating a watermark in time includes acquiring an IP address, a device name, and/or account information of a client”, paragraph [18]); or the preset type includes at least one of a privacy resource or a preset type of certificate image (“The invention provides a method, a device, a storage medium and a system for generating a watermark in time, and only for adding a watermark in a confidential area before the user reads, thereby ensuring protection of the confidential information. It is safe, realizes anti-counterfeiting and traceability, protects copyright, and allows users to read content outside the confidential area more comfortably, enhances user experience, and enhances the practicability of the present invention”, paragraph [22]).Regarding claim 11. Huarong discloses wherein, the object for receiving the to-be-sent (“the method for generating a watermark in time includes acquiring an IP address, a device name, and/or account information of a client”, paragraph [18]).Regarding claim 12. Huarong discloses wherein, the sending unit is further configured to send a resource added with a watermark selected by a user from the recommended watermarks (“the user may also input a webpage link through the browser at the client, then open the webpage page, edit and input the information reading request on the information input interface of the webpage, and then send the information to the device that generates the watermark in time”, paragraph [33]).Regarding claim 13. Huarong discloses wherein at least one of: 
the watermark recommendation unit is further configured to recommend a plurality of watermarks respectively used for defining different purposes of the to-be-sent resource based on a plurality of identified purposes; the watermark recommendation unit is further configured to acquire and recommend a watermark added in a historical record of the added watermark in the to-be-sent resource; or the watermark recommendation unit is further configured to recommend a watermark added to the to-be-sent resource according to a user's habit of adding a watermark (“In the present invention, the area added by the watermark is a confidential area corresponding to the information. Compared with the traditional method of adding a watermark to the entire document, the present invention is only for adding a watermark in the confidential area, thereby ensuring the confidential information. The security, the anti-counterfeiting source, the protection of copyright, and the user can be more comfortable to read the content outside the confidential area, improve the user experience, and enhance the practicality of the present invention”, paragraph [40]).Regarding claim 14. Huarong discloses wherein, the purpose identification unit is further configured to: acquire a content of a watermark added to a resource sent by another electronic terminal for the same sending scenario and/or the same receiving object; and identify the purpose of the to-be-sent resource based on the acquired content (“Compared with the first embodiment of the present invention, the difference between the embodiment is that the method further includes: acquiring various information of the client, and the device for generating the watermark by using the foregoing information can accurately locate which information request is sent by the client. , to provide a basis for the traceability of information flow. And the verification whether the corresponding information includes the confidential information may include: 1. using a file type identifying the corresponding information, verifying whether the corresponding information includes a confidential letter; 2. adopting a key in detecting the corresponding information”, paragraph [47]).Regarding claim 15.  Claim 15 is rejected for the same reasons and rational as provided above for claim 1..

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG Pub 2003/0012562 to Lawandy et al which provides as disclosed herein are methods and apparatus for providing markings upon objects, including the read side of an optical information media, where the markings do not substantially interfere with object, including the use of the optical information media. This invention discloses use of a coating, marking schemes, printing of markings with UV light, as well as methods and apparatus for reading and deciphering said marking. Included is an authentication scheme, where the marking may be used as a lock to limit access to information contained in an optical information media.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. WAIT, Esq. whose telephone number is (571)270-5976.  The examiner can normally be reached on Monday-Friday, 9:30- 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER D. WAIT, Esq.
Primary Examiner
Art Unit 2672



/CHRISTOPHER WAIT/           Primary Examiner, Art Unit 2672